Citation Nr: 1139047	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-45 303	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1948 to November 1949 and from November 1951 to November 1953.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2011, the appellant testified at a hearing before the Board.  At the hearing, she submitted additional evidence to the Board in the form of medical research articles.  The appellant waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

(The decision below addresses the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The claim of service connection for the cause of the Veteran's death and the claim for accrued benefits are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2008.

2.  At the time of the Veteran's death, he had received compensation for service-connected disability rated totally disabling effective since August 28, 2001-a period of less than 10 years.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished as to the claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  Through a November 2008 notice letter, the RO notified the appellant and her representative of the information and evidence needed to substantiate multiple aspects of a DIC claim.  Additionally, at the February 2011 Board hearing, both the appellant and her representative showed actual knowledge of the 10-year period necessary to substantiate the claim under section 1318 for a service-connected disability rated totally disabling prior to the Veteran's death.

The Board also finds that the November 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand of this DIC issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Seattle, Washington, which contain the most recent treatment records prior to the Veteran's death.  Even so, the section 1318 claim turns on the question of how many years a total disability rating was in effect for the Veteran's service-connected disabilities.  There is no indication that any procurable evidence exists that would be relevant to this aspect of the appellant's DIC claim.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence.

II. Analysis

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC benefits to the surviving spouse of a veteran if the veteran's death was not the result of his own willful misconduct and if at the time of death the Veteran was receiving, or entitled to receive, compensation for service-connected disability that was:  (1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 C.F.R. § 3.22(a) (2011).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that a veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or (3) at the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because:  (a) VA was paying the compensation to the veteran's dependents; (b) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (c) the veteran had not waived retired or retirement pay in order to receive compensation; (d) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (e) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (f) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The Board notes that this claim was denied by way of the January 2009 rating decision on appeal.  Although a September 2009 statement of the case (SOC) indicated that DIC had been granted under 38 U.S.C.A. § 1318, a March 2010 supplemental statement of the case correctly listed the issue on appeal as a denied claim.

The Veteran died on September [redacted], 2008.  At the time of his death, his service-connected disabilities consisted of:  posttraumatic stress disorder (PTSD), evaluated as totally (100 percent) disabling; post operative residuals of an injury to the left shoulder, evaluated as 30 percent disabling; a painful scar as a residual of an injury to the left shoulder, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and a shrapnel wound scar of the left cheek, evaluated as noncompensably (zero percent) disabling.  The Veteran was receiving compensation for service-connected disability rated totally disabling effective since August 28, 2001-the effective date of the award of service connection for PTSD.  Prior to that date, the Veteran was rated as 30 percent disabling due to his service-connected disabilities.

Based on the above information, the Veteran was rated as totally disabled due to service-connected disabilities for just over 7 years at the time of his death.  Because this time period was less than 10 years, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is not warranted under this theory.  See 38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i).  This provision is met by way of mechanical calculation of the number of years total disability was in effect.  Unfortunately, in this case, the period of total disability was nearly 3 years too few.  Consequently, the claim is not substantiated under this provision.

In addition, the Veteran's service-connected disabilities were not rated totally disabling since his release from active duty and he was not a POW.  Thus, those provisions of section 1318 do not apply.  See 38 U.S.C.A. § 1318(b)(2), (3); 38 C.F.R. § 3.22(a)(2)(ii), (iii).  Moreover, additional service department records that existed at the time of a prior VA decision but were not previously considered by VA have not been submitted and there was no time period when the Veteran was rated as totally disabling but was not receiving compensation.  See 38 C.F.R. § 3.22(b)(2), (3).

At the February 2011 Board hearing, the appellant and her representative implied that the Veteran would have been rated as totally disabled due to his PTSD if he had known to file a claim in 1996 when the Veteran was made aware that he had PTSD.  They contend that, if this had occurred, then the 10-year requirement for a total disability rating would have been met under section 1318.  

The contention set forth at the hearing is essentially a theory of "hypothetical entitlement."  In a series of cases, the United States Court of Appeals for Veterans Claims (Court) held that a DIC claimant may establish their entitlement to benefits under section 1318 by proceeding on a "hypothetical entitlement" theory.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  However, the United States Court of Appeals for the Federal Circuit held that provisions that were added to 38 C.F.R. § 3.22 effectively foreclosed claims based on the hypothetical entitlement theory.  This was so no matter when the DIC claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  In light of the regulations and caselaw, the appellant's theory that the Veteran would have been hypothetically entitled to a total disability rating for his PTSD at an earlier date is not a viable avenue for substantiating the claim and it must be denied as a matter of law under this theory.

As noted previously, an appellant may nevertheless prevail if a veteran filed a claim for disability compensation during his lifetime and the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for CUE committed by VA in a decision on a claim filed during the veteran's lifetime.  See 38 C.F.R. § 3.22(b)(1).  A review of the appellant's submitted statements and hearing testimony does not reveal that she has identified any prior RO or Board decision in which CUE was committed.  This is so even with a sympathetic reading of the record.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  As the appellant has not raised the issue of CUE, no further consideration is warranted under this provision.

For the foregoing reasons, the Board finds that the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the evidence clearly shows that the Veteran was rated totally disabling for a period of less than 10 years prior to his death, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

As noted previously, the Veteran died on September [redacted], 2008.  The death certificate lists the immediate cause of death (final disease or condition resulting in death) as acute leukemia.  An underlying cause of death (disease or injury that initiated the events resulting in death) is listed as myelodysplastic syndrome.  No other cause or significant condition contributing to death is listed.  

At the time of his death, the Veteran was service connected for PTSD, post operative residuals of an injury to the left shoulder, a painful scar as a residual of an injury to the left shoulder, tinnitus, and a shrapnel wound scar of the left cheek.

Although the Veteran was not service connected for acute leukemia or myelodysplastic syndrome, the appellant nevertheless asserts that those two disabilities were attributable to the Veteran's active military service, or that his service-connected disabilities ultimately contributed to his death.  Specifically, the appellant maintains that stress from the Veteran's PTSD may have weakened his immune system, which in turn led to the terminal disabilities.  She has submitted medical research articles in support of her theory.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

The Veteran was treated at the VA Medical Center (VAMC) in Seattle, Washington, immediately prior to his death.  Records from September 2008 show that he was initially diagnosed with myelodysplastic syndrome in 2006.  After initially responding well to treatment, the disease transformed into acute myeloid leukemia.  The Veteran passed away soon thereafter when chemotherapy was unsuccessful.  The medical records do not contain any opinion evidence regarding the origin of the Veteran's terminal disabilities or whether his service-connected disabilities played a role in his death.

In view of the information and evidence of record, the Board finds that this claim should be remanded in order to obtain a VA medical opinion on the matter.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The opinion should address whether the Veteran's acute leukemia or myelodysplastic syndrome had its onset during or was otherwise related to the Veteran's active military service.  The opinion should also address whether any of the Veteran's service-connected disabilities, including specifically PTSD, was the principal or a contributory cause of his death.

In light of the remand, the Veteran's VA treatment records from the Seattle VAMC, as well as the VAMC in Phoenix, Arizona, that have not yet been associated with the claims file should be obtained.

In addition, the appellant should be sent a new VCAA letter to ensure that she is notified of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice should include a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); see also Taylor v. Nicholson, 21 Vet. App. 126, 127 (2007).

In regards to the claim for accrued benefits, the appellant's October 2008 application for DIC benefits included a claim for accrued benefits.  Although the January 2009 rating decision did not address the issue, the subsequent letter notifying the appellant of the decision indicated that VA could not approve her claim for accrued benefits.

A review of the claims file reveals that the Veteran filed multiple claims during his lifetime.  One claim was filed in September 2000, which was characterized by the RO as a claim of service connection for degenerative joint disease of the lumbar spine, a claim of service connection for spondylosis of the cervical spine (with discogenic disease and cervical radiculopathy with marked tremor, right arm), and a claim for an increase for service-connected post operative residuals of an injury to the left shoulder.  By an August 2001 rating decision, the RO increased the rating for the left shoulder disability to 30 percent (from 20 percent) and denied the two service connection claims.  Later in August 2001, the Veteran filed a notice of disagreement (NOD) with the decision as to all three issues.  In response to the NOD, the RO issued a SOC as to the three issues in July 2002.  Thereafter, in August 2002, the Veteran submitted a timely VA Form 9 (Appeal to Board of Veterans' Appeals), which perfected his appeal to the three claims.  See 38 C.F.R. § 20.202 (2011).  Unfortunately, from that time period to the date of the Veteran's death, it appears that the claims file was never forwarded to the Board and the three claims were never certified for appellate review.  

In view of the sequence of events, the lumbar spine, cervical spine, and left shoulder claims that were the subject of the August 2001 rating decision were pending at the time of the Veteran's death.  See 38 C.F.R. § 3.160(c) (2011).  Because the Veteran's claims were not finally adjudicated claims at the time of his death, an adjudication of the claims for accrued benefits purposes was appropriate.  See 38 C.F.R. § 3.1000; Taylor, 21 Vet. App. at 127.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  In the appellant's February 2009 NOD, she indicated that she "should get full benefits" in connection with her DIC claim.  Thus, the NOD encompasses any denied accrued benefits claim.  To date, no SOC has been furnished regarding the claim for accrued benefits.  Therefore, the issuance of a SOC is required regarding the three identified claims, for accrued benefits purposes.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the claim for accrued benefits, to include: (1) entitlement to service connection for degenerative joint disease of the lumbar spine; (2) entitlement to service connection for spondylosis of the cervical spine; and (3) entitlement to an increased rating for post operative residuals of an injury to the left shoulder, evaluated as 30 percent disabling.  This is required unless the matter is resolved by granting the full benefits sought, or by the appellant's withdrawal of the notice of disagreement as to this issue.  If, and only if, the appellant files a timely substantive appeal should the issue be returned to the Board.

2.  Send a new VCAA notice letter to the appellant and her representative.  The letter should notify the appellant of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death.  See Hupp, 21 Vet. App. at 352-53.  Provide the appellant with:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  The appellant should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.

3.  Request, and associate with the claims file, the Veteran's treatment records from the Seattle and Phoenix VAMCs that have not yet been obtained.

4.  After securing any additional records, forward the claims file to a VA physician for a medical opinion report.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated physician.  The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the principal or a contributory cause of the Veteran's death (including acute leukemia or myelodysplastic syndrome) began during or was otherwise attributable to the Veteran's military service.  The examiner should also address whether it is at least as likely as not that a service-connected disability was the principal or a contributory cause of the Veteran's death.  Service connection was in effect for PTSD, post operative residuals of an injury to the left shoulder, a painful scar as a residual of an injury to the left shoulder, tinnitus, and a shrapnel wound scar of the left cheek.  The appellant's contention that the Veteran's service-connected PTSD caused a weakened immune system that led to the onset of acute leukemia and myelodysplastic syndrome must be addressed.  The physician must provide the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


